Citation Nr: 1419658	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for a skin disability of the bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from June 1980 to April 1983.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's entire claims folder, to include the portion contained electronically, has been reviewed in this case.

The issue of entitlement to service connection for a skin disorder of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first experienced tinnitus on active service and the disability has been present since that time.  

2.  The Veteran does not currently experience a bilateral hearing loss disability for VA purposes.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Further, with respect to the claim for tinnitus, as the below decision represents a full grant of the benefit sought, any potential deficiency with respect to VCAA notice is moot.  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection.   In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman. 

It is pertinent to note that the Veteran is represented by the Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for a bilateral hearing loss disability, the Board finds that all necessary assistance has been provided in this case. The evidence includes service treatment records and post-service pertinent medical records. The Veteran was afforded a comprehensive VA examination to address his contentions, and the report of this examination is adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419  (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disorders, such as other organic diseases of the nervous system (which includes sensorineural hearing loss), will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology (which includes a bilateral sensorineural hearing loss disability).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis-Tinnitus

The Veteran alleges that he developed tinnitus as a result of his active naval service.  While he served as an administrative assistant in the Navy, he alleges that he deployed on naval vessels, to include aircraft carriers, and that he was exposed to loud noises while working in this environment.  The service personnel records do include documentation of award of a sea service deployment ribbon, and thus, it is apparent that the Veteran did have service on ships, to include the aircraft carriers USS America and USS Enterprise.  Such vessels would, inherently, be noisy environments for all personnel assigned to them.  Thus, despite the Veteran's rate as being in administrative support, he nonetheless would have had extensive noise exposure in service, and such exposure is conceded to have occurred.  

With respect to tinnitus, there are no complaints in the service treatment records of any problems in the ears.  The Veteran has, in forwarding his current claim, reported that he has experienced tinnitus since naval service, and that it has grown to be more problematic in recent years.  He has asserted that it exists bilaterally, but that it is more pronounced in his left ear.  

The Veteran has been given audiological assessments to determine the origins of his tinnitus.  In September 2010, the Veteran had a complaint of tinnitus which was treated in a clinical setting.  The audiologist noted that the Veteran complained of tinnitus happening twice per month.  No opinion as to the etiology of the condition was offered.  The Veteran was afforded a comprehensive audiology examination in January 2012, and the examining audiologist noted that tinnitus was present and that the Veteran reported experiencing the condition since service.  Strangely, the examiner referred to the September 2010 clinical consultation as offering an unknown origin of tinnitus, which the examiner found to contradict the assertion made in 2012 that the condition began in service.  As noted, however, the 2010 report does not contain an etiological assessment.  Further, in a February 2010 document received from a State of Missouri social services agency, the Veteran, in consultation with a non-VA social worker, mentioned that he had been experiencing tinnitus since approximately 1982 (i.e. during his active duty and shipboard service).  This was not referenced at all by the 2012 examiner.  

Essentially, while it is noted that the 2012 VA examiner offered a negative opinion, such an opinion was based off of an erroneous reading of the record.  The examiner based the negative opinion on an alleged conflict in the Veteran's testimony as to the origins of his tinnitus problem that, when the evidence is reviewed, is not apparent.  Accordingly, and especially in light of a document submitted to a non-VA clinician outside of the context of a claim for benefits, the Board can determine that the Veteran is credible in his assertion of having experienced tinnitus since exposure to confirmed loud noises in service.  

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it.  It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be-in fact, only can be-diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, the confirmation of the existence of tinnitus does not require any particular medical expertise (i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.  

In this case, the Veteran has noise exposure in service, and he has reported experiencing tinnitus since that time.  Despite the erroneous assertion of the 2012 VA audiologist, the Veteran has, throughout the course of the appeal, maintained that this tinnitus began during his active service.  The Veteran has even reported this to non-VA personnel outside of the context of a claim for benefits, which, when viewed as a part of the entire record, makes his allegations credible.  As noted, the Veteran is competent to assess tinnitus and to report that the disorder had origins in service.  As he is also credible in his complaints, the Board can conclude that the evidence of record does indicate that the Veteran has experienced tinnitus since his naval service in the 1980s.  As this is the case, the criteria for service connection have been met, and the claim is granted.  

Analysis-Bilateral Hearing Loss Disability

The Veteran alleges that, along with his now service-connected tinnitus, he developed a bilateral hearing loss disability as a consequence of noise exposure in service.  

As noted above, the Veteran was exposed to noise, to include naval aircraft and ship noises, while serving aboard aircraft carriers during naval service.  This is undisputed.  

The Veteran was afforded a VA audiology examination in January 2012, and the following results were obtained after the hearing test:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
25
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

In the narrative portion of the examination report, the audiologist noted that while the Veteran's "hearing loss" pattern was of the sensorineural type, that the impaired hearing may not be "at a level that is considered a disability for VA purposes."    

Essentially, while the Board notes that the Veteran has credibly reported experiencing difficulties with his hearing, he is not, as a layperson, competent to diagnose a hearing loss disability for VA purposes.  See Jandreau at 1372.  Indeed, the ability to ascertain pure-tone decibel thresholds and speech recognition scores is something that requires advanced training and testing equipment that is above and beyond what can be noticed through one's senses.  In this regard, rendering a diagnosis of a hearing loss disability is something which is "complex" in nature, and the Veteran does not have the requisite credentials to make such an assessment.  Id.  

As this is the case, the only competent evidence of record addressing the existence of a hearing loss disability is decidedly against a finding that a hearing loss disability for VA purposes exists.  While the Veteran does have complaints of hearing acuity problems, and has some hearing loss symptomatology that is clinically less than what is required to meet the threshold of a hearing loss disability under 38 C.F.R. § 3.385, the competent evidence of record does not show that a hearing loss disability for VA purposes is currently experienced.  In this regard, symptoms, without an underlying diagnosis, are not capable of service connection in and of themselves.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, in any claim for service connection, under any theory of entitlement, it is first and foremost a requirement that a current disability capable of service connection is present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not experience a hearing loss disability for VA purposes, he has failed to meet this most basic requirement of a claim for service connection.  Accordingly, the claim must be denied.  

The Board notes, however, that even though the current decision denies entitlement to service connection for a bilateral hearing loss disability, that such a finding does not preclude a future claim for service connection should a hearing loss disability eventually arise.  Indeed, should the Veteran ever be diagnosed with a hearing loss disability within the meaning of 38 C.F.R. § 3.385, he is encouraged to file a petition to reopen a claim for service connection for such a disability at that time.  Unfortunately, at present, while the Board does note that there are current symptoms of hearing loss, it cannot go beyond what is allowed by statute and regulation in considering what constitutes a hearing loss disability for VA purposes.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a bilateral hearing loss disability is denied.  



REMAND

The Veteran alleges developing a skin disorder on his bilateral feet as a consequence of his active naval service.  Specifically, he has alleged that footwear issued by the service department, to include "non-breathing" boots, caused excessive sweating/moisture in the feet and led to the development of rashes and/or fungal infections.  He asserts that currently-diagnosed tinea pedis is causally related to his in-service symptomatology.  

In service, the Veteran did have some overall skin problems, and did, on one occasion, request therapeutic assistance for his feet.  Specifically, in July 1980, he complained of a rash manifesting in his groin, and in September 1982, while temporarily confined to the brig, did request "foot powder" from naval medical personnel.  The reasoning for such a request was not expounded by the treating hospital corpsman.  

As alluded to briefly above, the Veteran does have a current diagnosis of tinea pedis on his feet.  Indeed, the Veteran was afforded an examination in October 2011 which noted the Veteran as having complaints of a "rash" on his hands and feet dating from approximately 1987.  The Veteran stated that he had received topical ointments for this rash post-service.  The service treatment records also document that the Veteran was prescribed a topical ointment at one time for overall skin complaints.  Upon examination, the Veteran was assessed as having tinea pedis in the feet bilaterally, with atopic eczema also present (but not affecting the feet).  Thus, with respect to the claimed skin condition of the bilateral feet, the current diagnosis is bilateral tinea pedis.  

The 2011 examiner, while noting that a current disability was present, made no opinion with respect to etiology.  Given that the Veteran did have skin manifestations in service, and that there was at least some sort of topical issue with his feet so as to necessitate a consultation with respect to requested "foot powder," and that a current diagnosis of a bilateral foot skin disability is present, VA has a duty to determine if it is at least as likely as not that any current dermatological disability of the feet, to include tinea pedis, is in any way causally related to active naval service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the 2011 opinion does not address etiology, it is not adequate to resolve the issue on appeal, and the claim must be remanded so that a new examination, which includes an opinion on etiology, can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician (dermatologist, podiatrist, etc.) for the purposes of determining the etiology of any currently present skin disorder, to include tinea pedis, of the bilateral feet.  In this regard, it is asked that the examiner determine if it is at least as likely as not (50 percent probability or greater) that any current skin disorder of the feet had causal origins in service, to include as a consequence of the noted skin complaints and request for "foot powder" while aboard ship.  All conclusions should be supporting with accompanying rationales in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D.  TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


